MEMORANDUM **
Bechtelino Sihotang, a native and citizen of Indonesia, petitions for review of an order of the Board of Immigration Appeals (“BIA”) dismissing his appeal from an immigration judge’s order denying his application for cancellation of removal due to lack of a qualifying relative. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo claims of constitutional violations, see Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001), and we deny the petition for review.
Bechtelino’s equal protection challenge to the Nicaraguan Adjustment and Central American Relief Act (“NACARA”) is foreclosed by Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th Cir.2002) (rejecting equal protection challenge to NA-CARA’s favorable treatment of aliens from some countries, over those from other countries).
To the extent Bechtelino raises a due process challenge to the statutory requirements for cancellation of removal, it is without merit. See Hernandez-Mezquita v. Ashcroft, 293 F.3d 1161, 1163-65 (9th Cir.2002) (explaining that the requirements for cancellation of removal are more restrictive than those for suspension of deportation, and approving Congress’ natural line-drawing process in choosing to limit relief).
PETITION FOR REVIEW DENIED.

This disposition is not appropriate for publication and may not be cited to or by the *612courts of this circuit except as provided by 9th Cir. R. 36-3. ’